                                             Case 4:19-cv-03936-YGR Document 13 Filed 04/20/20 Page 1 of 4




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                            LEWIS W. JOHNSON,
                                   4                                                              Case No. 19-cv-03936-YGR (PR)
                                                            Plaintiff,
                                   5                                                              ORDER OF DISMISSAL
                                                     v.
                                   6
                                            PATRICIA HERNANDEZ,
                                   7
                                                            Defendant.
                                   8

                                   9        I.   BACKGROUND
                                  10             This suit was reassigned from a magistrate judge to the undersigned in light of a Ninth

                                  11   Circuit decision.1 Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”), filed a

                                  12   pro se complaint for damages under 42 U.S.C. § 1983. Plaintiff has since filed an amended
Northern District of California
 United States District Court




                                  13   complaint, which is the operative complaint in this action. Dkt. 10. He seeks compensatory and

                                  14   punitive damages. Id. at 3. He has been granted leave to proceed in forma pauperis (“IFP”). Dkt.

                                  15   8.

                                  16             Magistrate Judge Robert M. Illman conducted an initial screening of the original complaint

                                  17   pursuant to 28 U.S.C. § 1915A(a). See Dkt. 9. Plaintiff alleged in the original complaint that on

                                  18   September 27, 2018, he tripped and fell at his prison job severely injuring himself, and Magistrate

                                  19   Judge Illman dismissed the complaint with leave to amend, stating as follows:

                                  20                      Plaintiff states that while working at his job at a warehouse in the
                                                          prison, he tripped over a hazard and suffered a severe injury. Compl.
                                  21                      (dkt. 1) at 3. Plaintiff adds that Defendants failed to provide a safe
                                                          work environment, and neglected to identify and repair an unspecified
                                  22                      tripping hazard. Id. While Plaintiff identities three Defendants on the
                                                          coversheet of the Complaint, Plaintiff fails to describe their individual
                                  23                      actions or omissions in the body of the Complaint. To proceed with
                                                          a civil rights action, Plaintiff must identify the specific actions of each
                                  24                      individual defendant and describe how they violated his constitutional
                                                          rights. If a defendant is a supervisor, Plaintiff must describe that
                                  25                      person’s involvement. Plaintiff must also provide more information
                                                          regarding the hazard that caused him to fall. Plaintiff is also reminded
                                  26
                                  27             1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                          Case 4:19-cv-03936-YGR Document 13 Filed 04/20/20 Page 2 of 4



                                                      that it is not enough that Defendants may have been negligent;
                                   1                  instead, Plaintiff must present allegations that demonstrate an Eighth
                                                      Amendment violation in that Defendants were deliberately indifferent
                                   2                  to his safety.
                                   3                  To the extent plaintiff argues that the requirements of his job led to
                                                      the injury, the Eighth Amendment is implicated in prison work claims
                                   4                  only if the prisoner has alleged that he was compelled to perform
                                                      “‘physical labor which [was] beyond [his] strength, endanger[ed his
                                   5                  life] or health, or cause[d] undue pain.’” Morgan v. Canady, 465 F.3d
                                                      1041, 1045 (9th Cir. 2006) (quoting Berry v. Bunnel, 39 F.3d 1056,
                                   6                  1057 (9th Cir. 1994) (per curiam)). Accordingly, the Complaint is
                                                      dismissed with leave to amend for Plaintiff to provide more
                                   7                  information with respect to the legal standard set forth above.
                                   8   Id. at 4. Magistrate Judge Illman granted Plaintiff twenty-eight days to file an amended complaint

                                   9   to cure the pleading deficiencies, or to suffer dismissal of the action. Id.

                                  10          Plaintiff subsequently filed a timely amended complaint. Dkt. 10. In his amended

                                  11   complaint, Plaintiff only names one of the three original Defendants, his “Culinary Supervisor,”

                                  12   CTF Supervising Correctional Cook Patricia Hernandez (hereinafter “Defendant”). Id. at 2. As
Northern District of California
 United States District Court




                                  13   explained above, Magistrate Judge Illman directed Plaintiff to “identify the specific actions of

                                  14   each individual defendant and describe how they violated his constitutional rights [and] [i]f a

                                  15   defendant is a supervisor, Plaintiff [was directed to] describe that person’s involvement.” Dkt. 9 at

                                  16   4. Plaintiff was also directed to “provide more information regarding the hazard that caused him

                                  17   to fall.” Id. Finally, Plaintiff was “also reminded that it is not enough that Defendants may have

                                  18   been negligent; instead, Plaintiff [was directed to] present allegations that demonstrate an Eighth

                                  19   Amendment violation in that Defendants were deliberately indifferent to his safety.” Id.

                                  20          As mentioned above, this case was then reassigned to the undersigned judge. Dkts. 11, 12.

                                  21          In his amended complaint, Plaintiff alleges that on September 27, 2018, “while working at

                                  22   the back door/culinary warehouse” of CTF, he “tripped over a metal door sill that had become

                                  23   raised approx. 1/2 inch from flush to floor.” Dkt. 10 at 3. As a result, he “suffered a severe

                                  24   injury.” Id. Plaintiff claims “[t]his hazard had been brought to [Defendant] and one small repair

                                  25   was made to the hazard but [it was] not completely [fixed].” Id. Plaintiff claims Defendant “was

                                  26   fully aware of the hazard prior to [Plaintiff’s] incident and as result of [Plaintiff’s] misfortune the

                                  27   hazard was repaired . . . .” Id. In essence, Plaintiff claims that Defendant “did have knowledge of

                                  28   the hazard, but failed to act until after [the] accident and subsequent litigation.” Id.
                                                                                          2
                                          Case 4:19-cv-03936-YGR Document 13 Filed 04/20/20 Page 3 of 4




                                   1          Inmates who sue prison officials for injuries suffered while in custody may do so under the

                                   2   Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet convicted, under the

                                   3   Fourteenth Amendment’s Due Process Clause. See Bell v. Wolfish, 441 U.S. 520, 535 (1979);

                                   4   Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc). But under both

                                   5   clauses, the inmate must show that the prison official acted with deliberate indifference. Id. at

                                   6   1068. Negligence will not do. See Farmer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994)

                                   7   (negligence not actionable under section 1983 in prison context). A convicted inmate asserting an

                                   8   Eighth Amendment claim must prove that the prison official “knows of and disregards an

                                   9   excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837. A pretrial detainee asserting

                                  10   a Fourteenth Amendment claim must prove “more than negligence but less than subjective

                                  11   intent—something akin to reckless disregard.” Castro, 833 F.3d at 1071.

                                  12          Although regrettable, Plaintiff’s allegations that he tripped over a raised metal door sill on
Northern District of California
 United States District Court




                                  13   September 27, 2018 must be dismissed because it amounts to no more than a claim for negligence,

                                  14   which is not actionable under section 1983. See Farmer, 511 U.S. at 835-36 & n.4. Plaintiff also

                                  15   mentions that prison staff attempted to repair the raised metal door, but failed to complete the job,

                                  16   which shows negligence. Furthermore, Plaintiff has not alleged that the requirements of his job

                                  17   led to the injury. And, even if he did, the Eighth Amendment would not be implicated in

                                  18   Plaintiff’s prison work claim because he has not alleged that he was compelled to perform

                                  19   “‘physical labor which [was] beyond [his] strength, endanger[ed his life] or health, or cause[d]

                                  20   undue pain.’” See Morgan, 465 F.3d at 1045.

                                  21          In sum, the Court has reviewed Plaintiff's amended complaint and finds that it does not

                                  22   cure the pleading deficiencies identified in the Court’s Order dismissing the original complaint

                                  23   with leave to amend. Again, at most Plaintiff’s allegations amount only to negligence, which is

                                  24   not actionable in federal court. Any claim for negligence must be pursued in state court.

                                  25   Accordingly, Plaintiff’s claims are DISMISSED without prejudice for failure to state a claim upon

                                  26   which relief may be granted.

                                  27    II.   CONCLUSION
                                  28          For the foregoing reasons, the complaint is DISMISSED under 28 U.S.C. § 1915A(b) for
                                                                                         3
                                          Case 4:19-cv-03936-YGR Document 13 Filed 04/20/20 Page 4 of 4




                                   1   failure to state a claim under section 1983 but without prejudice to seeking relief in state court.

                                   2          Further, this Court CERTIFIES that any IFP appeal from this Order would not be taken “in

                                   3   good faith” pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United States, 369 U.S. 438, 445

                                   4   (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent appellant is permitted to

                                   5   proceed IFP on appeal only if appeal would not be frivolous).

                                   6          The Clerk of the Court shall terminate any pending motions as moot and close the file.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 20, 2020

                                   9                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
